       Case 9:19-cv-00143-DWM Document 19 Filed 10/02/20 Page 1 of 2



Graham J. Coppes
Emily F. Wilmott
Ferguson Law Office, PLLC
PO Box 8359
Missoula, Montana 59807
Telephone: (406) 532.2664
Fax: (406) 532.2663
Counsel for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

YAAK VALLEY FOREST                       )
COUNCIL,                                 )
                                         )
       Plaintiff,                        ) Case No. 9:19-cv-143-DWM
                                         )
              v.                         )
                                         )
SONNY PERDUE, Secretary of               ) PLAINTIFF’S MOTION FOR
Agriculture; UNITED STATES               ) SUMMARY JUDGMENT
FOREST SERVICE; U.S. FOREST              )
SERVICE, Northern Region;                )
KOOTENAI NATIONAL FOREST;                )
LEANNE MARTEN, Regional                  )
Forester, Northern Region; CHAD          )
BENSON, Forest Supervisor,               )
Kootenai National Forest,                )
                                         )
       Federal Defendants.               )


      Plaintiff respectfully moves this Court for summary judgment on the merits

of this case. Defendants’ failure to produce a Comprehensive Management Plan for

the Congressionally designated Pacific Northwest Trail violates the National Trails
       Case 9:19-cv-00143-DWM Document 19 Filed 10/02/20 Page 2 of 2



System Act (NSTA) 16 U.S.C. 1244 §§ (e) and (f) and the Administrative

Procedure Act (APA), 5 U.S.C. §§ 701 et seq. Plaintiff files a brief in support of

this motion.




               Respectfully submitted on this 2nd day of October, 2020.


                                       /s/ Emily F. Wilmott
                                        Emily F. Wilmott
                                        Graham Coppes
                                        FERGUSON LAW OFFICE, PLLC
                                        PO Box 8359
                                        Missoula, Montana 59807
                                        (406) 532.2664
                                        (406) 532.2663
                                        emilyw@fergusonlawmt.com
                                        grahamc@fergusonlawmt.com

                                        Attorney for Plaintiff
